Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1684 Page 1 of 77




                           Exhibit 24
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1685 Page 2 of 77




                                Exhibit 24 - Page 505
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1686 Page 3 of 77




                                Exhibit 24 - Page 506
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1687 Page 4 of 77




                                Exhibit 24 - Page 507
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1688 Page 5 of 77




                                Exhibit 24 - Page 508
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1689 Page 6 of 77




                                Exhibit 24 - Page 509
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1690 Page 7 of 77




                                Exhibit 24 - Page 510
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1691 Page 8 of 77




                                Exhibit 24 - Page 511
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1692 Page 9 of 77




                                Exhibit 24 - Page 512
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1693 Page 10 of 77




                                Exhibit 24 - Page 513
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1694 Page 11 of 77




                                Exhibit 24 - Page 514
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1695 Page 12 of 77




                                Exhibit 24 - Page 515
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1696 Page 13 of 77




                                Exhibit 24 - Page 516
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1697 Page 14 of 77




                                Exhibit 24 - Page 517
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1698 Page 15 of 77




                                Exhibit 24 - Page 518
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1699 Page 16 of 77




                                Exhibit 24 - Page 519
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1700 Page 17 of 77




                                Exhibit 24 - Page 520
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1701 Page 18 of 77




                                Exhibit 24 - Page 521
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1702 Page 19 of 77




                                Exhibit 24 - Page 522
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1703 Page 20 of 77




                                Exhibit 24 - Page 523
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1704 Page 21 of 77




                                Exhibit 24 - Page 524
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1705 Page 22 of 77




                                Exhibit 24 - Page 525
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1706 Page 23 of 77




                                Exhibit 24 - Page 526
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1707 Page 24 of 77




                                Exhibit 24 - Page 527
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1708 Page 25 of 77




                                Exhibit 24 - Page 528
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1709 Page 26 of 77




                                Exhibit 24 - Page 529
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1710 Page 27 of 77




                                Exhibit 24 - Page 530
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1711 Page 28 of 77




                                Exhibit 24 - Page 531
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1712 Page 29 of 77




                                Exhibit 24 - Page 532
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1713 Page 30 of 77




                                Exhibit 24 - Page 533
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1714 Page 31 of 77




                                Exhibit 24 - Page 534
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1715 Page 32 of 77




                                Exhibit 24 - Page 535
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1716 Page 33 of 77




                                Exhibit 24 - Page 536
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1717 Page 34 of 77




                                Exhibit 24 - Page 537
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1718 Page 35 of 77




                                Exhibit 24 - Page 538
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1719 Page 36 of 77




                                Exhibit 24 - Page 539
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1720 Page 37 of 77




                                Exhibit 24 - Page 540
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1721 Page 38 of 77




                                Exhibit 24 - Page 541
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1722 Page 39 of 77




                                Exhibit 24 - Page 542
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1723 Page 40 of 77




                                Exhibit 24 - Page 543
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1724 Page 41 of 77




                                Exhibit 24 - Page 544
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1725 Page 42 of 77




                                Exhibit 24 - Page 545
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1726 Page 43 of 77




                                Exhibit 24 - Page 546
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1727 Page 44 of 77




                                Exhibit 24 - Page 547
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1728 Page 45 of 77




                                Exhibit 24 - Page 548
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1729 Page 46 of 77




                                Exhibit 24 - Page 549
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1730 Page 47 of 77




                                Exhibit 24 - Page 550
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1731 Page 48 of 77




                                Exhibit 24 - Page 551
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1732 Page 49 of 77




                                Exhibit 24 - Page 552
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1733 Page 50 of 77




                                Exhibit 24 - Page 553
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1734 Page 51 of 77




                                Exhibit 24 - Page 554
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1735 Page 52 of 77




                                Exhibit 24 - Page 555
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1736 Page 53 of 77




                                Exhibit 24 - Page 556
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1737 Page 54 of 77




                                Exhibit 24 - Page 557
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1738 Page 55 of 77




                                Exhibit 24 - Page 558
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1739 Page 56 of 77




                                Exhibit 24 - Page 559
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1740 Page 57 of 77




                                Exhibit 24 - Page 560
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1741 Page 58 of 77




                                Exhibit 24 - Page 561
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1742 Page 59 of 77




                                Exhibit 24 - Page 562
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1743 Page 60 of 77




                                Exhibit 24 - Page 563
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1744 Page 61 of 77




                                Exhibit 24 - Page 564
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1745 Page 62 of 77




                                Exhibit 24 - Page 565
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1746 Page 63 of 77




                                Exhibit 24 - Page 566
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1747 Page 64 of 77




                                Exhibit 24 - Page 567
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1748 Page 65 of 77




                                Exhibit 24 - Page 568
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1749 Page 66 of 77




                                Exhibit 24 - Page 569
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1750 Page 67 of 77




                                Exhibit 24 - Page 570
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1751 Page 68 of 77




                                Exhibit 24 - Page 571
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1752 Page 69 of 77




                                Exhibit 24 - Page 572
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1753 Page 70 of 77




                                Exhibit 24 - Page 573
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1754 Page 71 of 77




                                Exhibit 24 - Page 574
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1755 Page 72 of 77




                                Exhibit 24 - Page 575
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1756 Page 73 of 77




                                Exhibit 24 - Page 576
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1757 Page 74 of 77




                                Exhibit 24 - Page 577
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1758 Page 75 of 77




                                Exhibit 24 - Page 578
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1759 Page 76 of 77




                                Exhibit 24 - Page 579
Case 3:17-cv-01112-JLS-NLS Document 85-25 Filed 04/15/19 PageID.1760 Page 77 of 77




                                Exhibit 24 - Page 580
